OPINION
RENDELL, Circuit Judge.
Michael Malik Allah appeals from the District Court’s dismissal of his civil rights complaint for failure to exhaust administrative remedies. In its brief, the government concedes that Allah did exhaust his administrative remedies, and this case should be remanded. Accordingly, we will VACATE the District Court’s order granting the state defendants’ motion to dismiss and will REMAND for further proceedings.
Allah also appeals the District Court’s order granting Dr. Falor’s motion to dismiss. We will AFFIRM that order, as we agree that Allah failed to state a claim against Dr. Falor.